Citation Nr: 1044550	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
status post bilateral laminectomy, L5, anterior fusion at L5-S1 
(low back disability), on a schedular basis.  

2.  Entitlement to an initial rating higher than 40 percent for 
this low back disability, on an extra-schedular basis.

3.  Entitlement to an effective date earlier than June 16, 2000, 
for the grant of service connection for the low back disability.  

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney-at-law


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 
1981 to April 1982 and from January 1983 to December 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which granted 
service connection for the lower back disability, and assigned a 
40 percent initial rating, retroactively effective from June 16, 
2000.  The Veteran appealed for a higher initial rating and an 
earlier effective date for the grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether he 
is entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  The RO then denied the 
Veteran's claim for nonservice-connected pension benefits in a 
July 2003 administrative decision, which the Veteran has also 
perfected for appeal.

In January 2007, the Board remanded the claims for a higher 
initial rating than 40 percent for the low back disability, 
earlier effective date for the grant of service connection and 
nonservice-connected pension to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  The RO then issued a statement of the case (SOC) 
in February 2009, in compliance with the Board's remand 
directive, which denied the claims for a pension and an earlier 
effective date for service connection for the low back 
disability.  The RO also recently issued a supplemental statement 
of the case (SSOC) in February 2010, continuing to deny the claim 
for a higher initial rating for the low back disability and 
returned the file to the Board for further appellate review.  

Claims for a temporary total evaluation (under 38 C.F.R. 
§ 4.30/Paragraph 30), depression, and left and right knee 
disorders have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

It is noted that the Veteran filed a claim for TDIU in June 2009, 
which appears to be currently pending before the RO.  However, as 
discussed in the remand portion of this decision, the Board has 
taken jurisdiction over the TDIU claim as part and parcel of the 
Veteran's increased rating claim, and therefore the claim for 
TDIU is addressed in the REMAND portion of the decision below and 
is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  In a March 1988 rating decision, the RO denied service 
connection for a lower back disability, and after the Veteran 
failed to perfect an appeal, that decision became final and 
binding on the Veteran based on the evidence then of record.

2.  The Veteran then repeatedly submitted petitions to reopen 
this claim, which the RO respectively denied in unappealed 
January 1990, February 1996, April 1997, and July 1998 
administrative and rating decisions, which too, became final and 
binding on the Veteran.  There is no contention or evidence of 
record making any clear and unmistakable error (CUE) allegation 
with respect to any of these final decisions.

3.  The Veteran submitted another petition to reopen this claim 
that was received on June 16, 2000.  Ultimately, in the June 2003 
rating decision, the RO summarily reopened his previously denied 
claim and granted service connection for a low back disability, 
effective from June 16, 2000, the date of receipt of his most 
recent petition to reopen.

4.  Entitlement to service connection for a low back disability 
was later established, on May 13, 2003, the date of a VA 
compensation examination report finding evidence of severe 
aggravation of a preexisting lower back disability.  The general 
default rule for effective dates does not provide an effective 
date earlier than June 16, 2000 for the grant of service 
connection.  

5.  The medical evidence demonstrates that at the time the 
Veteran's claim was received, he had pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.

6.  Since 2003, the forward flexion of the Veteran's 
thoracolumbar spine has been consistently shown to be limited to 
30 degrees or less when considering pain.  

7.  At no time during the course of this appeal has the Veteran 
been found to have ankylosis in any part of his spine.

8.  The Veteran's low back disability has also caused bilateral 
L5-S1 radiculopathy that is productive of at most mild incomplete 
paralysis of the sciatic nerves.  

9.  The Veteran did not serve on active duty during a period of 
war.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for the Veteran's 
service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
5235-5243, 8520 (2010) (effective September 26, 2003); Diagnostic 
Codes 5285-5295 (2000).


2.  The criteria are not met for an effective date earlier than 
June 16, 2000 for the grant of service connection for a low back 
disability.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.400 (2010).

3.  The Veteran did not have qualifying service for pension 
benefits, and his claim for nonservice-connected pension benefits 
is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Concerning the pension appeal, since this claim is being denied 
as a matter of law, the duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  
See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation and/or the respective 
claim is barred as a matter of law in that it cannot be 
substantiated.   See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 
U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

As for the remaining claims for a higher initial rating and 
earlier effective date for his low back disability, a letter 
satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was 
sent to the Veteran in March 2007.  The letter informed him of 
the evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Also keep in mind that his appeal for a higher initial 
rating and an earlier effective date constitute the final 
downstream elements of his claims, which initially arose in the 
context of him trying to establish his underlying entitlement to 
service connection, since granted in the June 2003 RO decision at 
issue.  In Goodwin v. Peake, 22 Vet App 128 (2008), the Court 
held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its intended purpose, and its 
application is no longer required because the claim as it arose 
in its initial context already has been substantiated.  See also 
Dingess, 19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting a 
"downstream" issue such as the effective date assigned, the 
notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as to 
what evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-
2003 (Dec. 22, 2003).

The Veteran received the required SOC concerning the downstream 
effective date element of his claim, and the SOC apprised him 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of record, 
was needed to substantiate his claim for an earlier effective 
date.  See, too, Huston v. Principi, 17 Vet. App. 195 (2003).  As 
such, the Veteran has received all required VCAA notice.  
Notably, in January 2007, the Board remanded the earlier 
effective date issue, so the AMC might issue a SOC, which was 
since issued in February 2009.  The Board is therefore satisfied 
there was substantial compliance with this remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  

VA also has a duty to assist the Veteran in developing his 
claims.  This duty includes assisting him in the procurement of 
records and providing an examination when necessary to decide the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudicing him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
the Veteran's service treatment records (STRs), 
Social Security Administration (SSA) records, VA and private 
treatment records.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined. 
 
The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file) to 
assess the current severity of his low back disability.  Here, 
the VA compensation examinations of the Veteran's low back 
disability were in May 2003, June 2008 and July 2009 (along with 
January 2010 supplemental opinion), so relatively recently.  
Another examination is not needed to reassess the severity of 
this disability because there is sufficient other evidence, also 
of record, to fairly decide this claim insofar as assessing the 
severity of this condition.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Significantly, the Veteran has not identified, and the record 
does not otherwise suggest, any additional existing evidence that 
is necessary for a fair adjudication of his claims that has not 
been obtained.  Hence, no further assistance to the Veteran is 
required to fulfill VA's duty to assist in developing his claims.

Furthermore, in January 2007, the Board remanded the issue of 
entitlement to a higher initial rating for his low back 
disability so the AMC might arrange for a more recent VA 
compensation examination of his lumbar spine, which was since 
provided in June 2008 and July 2009, along with supplemental 
opinion in January 2010.  The Board is therefore satisfied there 
was substantial compliance with this remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  

II.  Analysis

A.  Entitlement to a Higher Initial Rating than 40 Percent for 
the Service Connected Low Back Disability

The Veteran is seeking an increased rating for his service-
connected degenerative disc disease of the lumbar spine.  He 
essentially contends that the symptoms of his disability are more 
severe than is contemplated by the 40 percent rating that is 
currently assigned.  Specifically, he has contended that he 
experiences severe pain in his lower back, which radiates into 
his left leg.  

Under the criteria in effect at the time the Veteran filed his 
claim, his degenerative disc disease was evaluated under DC 5293.  
Under that code, a 40 percent rating was assigned for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, while a 60 percent 
evaluation was assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
38 C.F.R. 4.71a, DC 5293 (2002).

Having reviewed the medical evidence, the Board concludes that 
the Veteran met the criteria for a 60 percent rating from the 
date his claim was received.  The Veteran underwent a VA 
examination in May 2003.  At this examiner, the examiner noted 
that the Veteran had a history of two separate back operations in 
1997 and 1998.  The Veteran reported constant lower back pain 
with radiculopathy symptoms.  In reviewing the claims file, the 
examiner noted that in 1996 the Veteran had positive straight leg 
raises and decreased ankle jerk.  The Veteran reported having 
constant pain that he estimated was 7/10 which increased with any 
activity.  The Veteran used a brace and a cane.  The Veteran also 
reported having pain that radiated into his legs causing pins and 
needles (mostly on the right side).  The Veteran also reported 
some bladder dysfunction.  On examination, the Veteran 
demonstrated pain at 50 degrees of straight leg raises with pain 
on both sides.  The examiner stated that the Veteran's deep 
tendon reflexes were trace to 1+ bilaterally in the knees and 
ankles.  The Veteran also had sciatica symptoms with decreased 
sensation in the posterior aspect of the right thigh and lateral 
aspect of the leg, ankle, foot and toes.  No atrophy was noted.  
The examiner diagnosed the Veteran with status post bilateral 
laminectomy with bilateral radiculopathy symptoms and decreased 
deep tendon reflexes in the lower extremities.  The examiner 
added that the Veteran's back disability caused moderate to 
severe functional loss as a result of pain.

The subsequent medical records and both private and VA 
examinations generally support the findings made at this 
examination.

As noted, a 60 percent rating is assigned when a Veteran has 
pronounced intervertebral disc disease.  In this case the 
Veteran's disc disease has been of such severity that it required 
two operations.  Furthermore, even five years after the later 
operation, the Veteran was still experiencing a multitude of 
symptomatology as was identified at the 2003 VA examination and 
the examiner even stated that the pain caused moderate to severe 
functional loss.  As such, it is not a stretch to consider the 
Veteran's intervertebral disc syndrome to be pronounced.  
A 60 percent rating also requires persistent symptoms that are 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.

As noted above, at the 2003 VA examination, the Veteran had 
symptoms of radiculopathy, decreased ankle jerk, and constant 
pain.  Therefore, the Board concludes that resolving reasonable 
doubt in his favor, a 60 percent rating is granted from the date 
of the Veteran's claim.  In addition, the medical evidence of 
record since the March 2003 VA examination continues to support a 
60 percent rating, such that staged ratings are not warranted.

Having made this determination, the Board must then assess 
whether a rating in excess of 60 percent is warranted for the 
Veteran's lower back disability.

During the pendency of the Veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

The Board notes that the provisions of Diagnostic Code (DC) 5293 
(which pertained to intervertebral disc syndrome) had been 
previously changed, effective from September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002). However, those changes 
were later incorporated into the revised regulations for rating 
disabilities of the spine that became effective on September 26, 
2003, and DC 5293 was renumbered and revised at 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 51,454-51,456.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the Secretary 
of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent that 
it indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. Principi, 
341 F.3d 1327, 1328-1329 (2003); see also VAOPGCPREC 7-2003 (Nov. 
19, 2003), (finding that the Karnas rule conflicts with Supreme 
Court and Federal Circuit precedent "insofar as it requires VA 
to apply the version of a statute or regulation most favorable to 
a claimant when a statutory or regulatory change is silent as to 
application").

Thus, the amendments to the regulations at issue in the present 
case cannot be construed to have retroactive effect unless their 
language requires this result. See Kuzma, 341 F.3d at 1328 
(citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new version 
of the schedule for rating disabilities of the spine.  The Board 
recognizes, however, that application of the newer regulations 
can be no earlier than the effective date of the change.

Under both the criteria in effect at the time the Veteran filed 
his claim and under the criteria currently in effect, one of the 
only means of obtaining a rating in excess of 60 percent is by 
showing ankylosis of the spine.  The Board notes that ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
However, having reviewed the complete record (including VA 
examination reports and numerous VA and private outpatient 
treatment records), the Board finds that no evidence of either 
favorable or unfavorable ankylosis has been presented; and the 
Veteran has not alleged that he has ankylosis in his spine.  

The only other means of obtaining a back rating in excess of 60 
percent is through the combination of both orthopedic and 
neurologic symptoms under the rating criteria that took effect in 
2003). 

Effective on September 26, 2003, the new general rating criteria 
for disabilities of the spine, provides a 10 percent evaluation 
when forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; when the combined range 
of motion of the thoracolumbar spine greater than 120 degrees, 
but not greater than 235 degrees; when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or when there is vertebral body 
fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned when forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when forward flexion of the 
thoracolumbar spine 30 degrees or less.  

Again, the new criteria may only be considered once the 
regulations became effective.  Since that time, the Veteran has 
had the range of motion in his back tested on several occasions.  
In January 2005, the Veteran was examined by a Dr. Colley who 
noted that the forward flexion in the Veteran's back was limited 
to 30 degrees.  At a June 2008 VA examination, the Veteran 
demonstrated forward flexion to 50 degrees, extension to 10 
degrees, lateral flexion to 30 degrees on each side, and lateral 
rotation to 30 degrees on each side.  At his most recent VA back 
examination in July 2009, the Veteran demonstrated only 20 
degrees of flexion in his thoracolumbar spine.  While there has 
been some fluctuation in the range of motion the Veteran has 
demonstrated during the course of his appeal, the evidence 
generally shows that his back disability causes significant 
limitation of motion.  While the Veteran did not quite 
demonstrate flexion limited to 30 degrees or less on examination 
in 2008, the fact is that even at that examination, his motion 
was noted to be limited by pain, and the Board is empowered in 
evaluating range of motion to consider whether factors such as 
pain, weakness, fatigability, or incoordination cause additional 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Range of motion testing both prior to and since the 2008 
examination has shown that the motion in the Veteran's back is 
generally limited to 30 degrees or less, and there has not been 
any allegation that the Veteran's back has improved during the 
course of his appeal.  As such, the Board concludes that the 
Veteran has met the criteria for a 40 percent rating based on 
limitation of motion since the new criteria took effect in 2003.

Because the Veteran is entitled to receive the maximum, 40 
percent, disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable beyond the 
consideration that has already been given.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

In addition to limitation of motion, the Board notes that 
separate evaluations must be considered for objective neurologic 
manifestations.  Neurological manifestations are defined as 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

The Board notes that evaluation under the earlier criteria for 
intervertebral disc syndrome, which was discussed above, 
encompassed the neurological manifestations in the rating 
criteria, and the Board believes that a separate evaluation prior 
to September 23, 2002 would violate the rule against pyramiding. 
See 38 C.F.R. § 4.14.

The Board has considered whether a separate rating is warranted 
under the provisions of 38 C.F.R. § 4.121a, DC 8520 as analogous 
to impairment of the sciatic nerve.  Under DC 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.

At the May 2003 VA examination, the Veteran reported constant 
back pain with radiating pain to his legs with pins and needles, 
mostly on the right side.  On review of the medical history, the 
examiner noted a May 1997 private back surgery, which left him 
with continued back pain with radiation to the hips and legs.  
So, it appears that the Veteran had a long-standing history of 
radiating pain from his back disability, which was present as of 
September 23, 2002.  Objectively, the May 2003 VA examiner noted 
deep tendon reflex was 1+ bilaterally in the knees and ankles, 
and he had sciatica symptoms with decreased sensation in the 
posterior aspect of the right thigh and lateral aspect of the 
leg, ankle, foot, and toes, especially in the great toe.  
However, the examiner specifically found no atrophy of the 
muscles.  The March 2003 VA examination report diagnosed the 
Veteran with status post bilateral laminectomy at L5 anterior 
fusion between L5-S1 for spondylolisthesis of L5-S1 with 
bilateral radiculopathy symptoms and decreased deep tendon 
reflexes in the lower extremities.  

Subsequently, at the June 2008 VA examination, he complained of 
"occasional radiation" of sharp pain down his leg and the back 
of his calves, with flare-ups every other day.  The examiner 
found no muscle spasms.  On neurological examination, the 
examiner found he had normal motor strength and reflexes in both 
legs, with no sensory deficits.  Still, the examiner diagnosed 
the Veteran with S1 radiculopathy, residual of L5-S1 fusion and 
decompression.  The rationale for this diagnosis was unclear, 
given the lack of supportive objective findings.

When he reported to the July 2009 VA examination, the Veteran 
complained of "sharp and aching" radiating pain in both legs.  
Objectively, his lower extremities were noted to have bilateral 
vibration of 2/2, pain (pinprick test) of 2/2, light touch, 
position sense of 2/2, and no abnormal sensation on either leg.  
Although the examiner did find signs of thoracolumbar muscle 
spasms, ankle jerk (S1) was also shown to be present and 
hypoactive (+1).  The examiner further noted that muscle tone was 
normal and there was no muscle atrophy.  The July 2009 VA 
examiner diagnosed the Veteran with bilateral S1 radiculopathy.  

While limited neurologic symptoms were shown at the Veteran's 
recent VA examinations, the Board notes that he was nevertheless 
diagnosed with radiculopathy on several occasions.  As such, the 
Board accepts that the Veteran may in fact have a neurologic 
disability that is secondary to his back disability.  However, 
having reviewed the medical evidence, the Board finds that the 
symptoms do not show that the Veteran's radiculopathy is more 
than mild.  As described, the Veteran has not demonstrated 
greater than mild incomplete paralysis since the new regulations 
took effect.  On balance, the bilateral radiculopathy appeared to 
be of an intermittent nature and furthermore, the radiculopathy 
was associated with hardly any significantly debilitating 
neurological manifestations, such as impaired motor testing, 
muscle atrophy, decreased muscle tone, etc.  

In fact, in January 2010, a VA examination report, which relied 
upon NCV and EMG testing, found no objective confirmation of 
bilateral radiculopathy or peripheral neuropathy in the lower 
extremities.  As such, at most a 10 percent rating would be 
warranted for each lower extremity under Diagnostic Code 8520.  

Under the revised criteria, the Board must consider whether the 
combination of orthopedic and neurological manifestations of the 
Veteran's back disability might produce a higher overall rating.  
As mentioned, the range of motion findings since 2003 support a 
40 percent rating, and the neurologic symptoms support separate 
10 percent ratings.  Under 38 C.F.R. § 4.25, the 10 percent 
ratings would be combined and a bilateral factor added.  This 
result (21) is then combined with the 40 percent rating, 
resulting in a 53 percent evaluation overall, which is rounded 
down to a 50 percent overall spinal disability rating.  See 
38 C.F.R. §§ 4.25, 4.26.  Accordingly, the assignment of separate 
neurologic ratings under the new criteria would not provide a 
rating higher than the 60 percent that is assigned.
 
In conclusion, a 60 percent rating for the Veteran's lower back 
disability on a schedular basis is granted.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's lower back 
disability that would render the schedular criteria inadequate.  
The Veteran's main symptoms are pain (including radiating pain), 
functional limitation, and limitation of motion, which are all 
contemplated by the schedular rating criteria.   As such, it 
would not be found that the Veteran's back disability met the 
"governing norms" of an extraschedular rating.  Accordingly, an 
extraschedular rating is not warranted. 


B.  Earlier Effective Date for the Grant of Service Connection 
for a Low Back Disability

Generally, and except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, a 
claim reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation, i.e., service 
connection, is received within one year after separation from 
service, the effective date of entitlement is the day following 
separation or the date entitlement arose.  38 C.F.R. § 
3.400(b)(2).

However, a rating decision becomes final and binding if the 
Veteran does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302.  Previous 
determinations that are final and binding, including decisions of 
service connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of CUE.  38 
C.F.R. § 3.105(a).  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran to 
be awarded an effective date based on an earlier claim, he or she 
has to show CUE in the prior denial of the claim.  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  There is no 
allegation that the Veteran's claim was reopened based on the 
receipt of previously unconsidered service treatment records.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

Here, the Veteran initially filed a claim for service connection 
for a lower back disability on October 1, 1986, which was denied 
by a March 1988 rating decision.  Unfortunately, the Veteran's 
did not perfect a timely appeal of that decision, and it became 
final. 

In subsequent years, the Veteran attempted to reopen his claim on 
several occasions, but he was denied each time in administrative 
and rating decisions dated in January 1990, February 1996, April 
1997, and July 1998.  The RO properly notified the Veteran of his 
appeal rights for each of those denials, but the Veteran failed 
to appeal these decisions, so they too became final and binding 
on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

Thus, absent a showing of CUE in those final and binding 
decisions, as a collateral attack, those prior final 
determinations preclude the Veteran from receiving an effective 
date retroactive to the date of an earlier claim.  Here, however, 
neither the Veteran, nor his representative, has alleged that CUE 
was made in any previous rating decision; and the record 
similarly does not reasonably raise the issue of CUE in an 
earlier rating decision.  

On June 16, 2000, the Veteran again filed to reopen his 
previously denied claim for service connection, which the RO 
denied in a July 2000 rating decision.  The Veteran proceeded to 
appeal this claim to the Board, and in a June 2001 disposition, 
the Board remanded the issue of new and material evidence back to 
the RO for further development and consideration.  Ultimately, on 
remand, in a June 2003 rating decision, the RO appeared to 
summarily reopen the issue of service connection for a low back 
disability and consider it on the underlying merits.  The June 
2003 rating decision proceeded to grant the Veteran's underlying 
claim for service connection for a low back disability, and 
assigned a 40 percent initial rating, retroactively effective 
from June 16, 2000, the date of the petition to reopen the claim 
for service connection for a low back disability was received.  
The RO granted this claim largely on the basis of the May 2003 VA 
compensation examination report, which offered a medical opinion 
supporting the notion that the Veteran had a pre-existing low 
back disability of spondylolisthesis that was severely aggravated 
during service.  

The Board's review of the claims file has found no formal or 
informal communications that were submitted between the last 
final rating decision denying his back claim in July 1998 and the 
date the Veteran's claim to reopen his low back claim was 
received in June 2000.  The Board acknowledges a December 1998 
statement that indicates the Veteran requested a copy of VA 
facility treatment records.  However, this statement fails to 
express any desire to appeal the July 1998 denial of the low back 
issue.  Therefore, the Board finds no petition to reopen the 
Veteran's low back disability was received between July 1998 and 
June 16, 2000.

The Board must next establish the date of entitlement to service 
connection, as an effective date is the later of the date of 
entitlement and the date of claim.  The medical record indicates 
that the first date the Veteran might have possibly established 
entitlement to service connection was May 13, 2003, the date of 
the VA compensation examination which provided the crucial 
evidence of aggravation of a preexisting back disability.  
However, the effective date that has been assigned is several 
years earlier than that.  Therefore, the date of entitlement 
already falls later than the date of the last unadjudicated 
petition to reopen, June 16, 2000.  Consequently, application of 
the general rule for effective dates is unhelpful to the 
Veteran's present claim for an effective date earlier than June 
16, 2000.

From a review of the record, there is no earlier indication of 
entitlement in the record prior to June 16, 2000, the date of the 
pertinent VA examination.  It follows that the earliest possible 
effective date the Veteran may receive is June 16, 2000, when his 
petition to reopen this claim was received.  

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court has held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 16 
Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 
(2001) (holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim").  Therefore, absent a 
successful showing of CUE, there is simply no regulatory or 
statutory authority that allows the Board to grant the Veteran an 
earlier effective date than June 16, 2000, for the establishment 
of service connection for a low back disability.  

For those reasons, an earlier effective date is denied.

C.  Nonservice-Connected Pension Claim

VA pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  38 
U.S.C.A. § 1521(a).  A Veteran meets the service requirements of 
this section if he or she served in the active military, naval, 
or air service (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for a 
period of ninety consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 38 
C.F.R. § 3.3.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be included 
if such service was continuous.  Broken periods of service during 
a period of war may be added together to meet the requirement for 
length of service.  38 C.F.R. § 3.17.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam era, 
and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 
3.3(a)(3).  The Vietnam era is the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a Veteran who 
served in the Republic of Vietnam during that period; and in all 
other cases, the period beginning on August 5, 1964, and ending 
on May 7, 1975.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War 
is the period beginning on August 2, 1990, and ending on a date 
to be prescribed by Presidential proclamation or law.  See 38 
U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The threshold question that must be resolved in this appeal is 
whether the Veteran can be recognized as a wartime Veteran, as 
defined by VA laws and regulations, for nonservice connected 
pension purposes.  Unfortunately, the evidence of record does not 
show that he is indeed a wartime Veteran.  Rather, the Veteran's 
only active service was from November 1981 to April 1982 and from 
January 1983 to December 1985.  His service personnel records, 
especially as shown on his DD Form 214s, provide the official 
evidence of his active duty.  38 C.F.R. § 3.203.  In that regard, 
his periods of active duty clearly begin several years after the 
Vietnam War (ending on May 7, 1975) and end several years before 
the Persian Gulf War (beginning on August 2, 1990).  38 U.S.C.A. 
§ 101(29) and (33); 38 C.F.R. § 3.2(f) and (i).

The Board must accept the service department's determinations.  
See 38 C.F.R. § 3.203; see also Venturella v. Gober, 10 Vet. App. 
340, 341-342 (1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The Board has no equitable powers to do otherwise.

Consequently, the Board finds that the Veteran has not provided 
any competent evidence of wartime service, without which, he does 
not even establish the basic threshold requirement for basic 
eligibility for pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  
To emphasize, the Veteran did not serve during a period of war as 
defined by law or regulation.  

As the Veteran had no wartime service, he is ineligible for 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
1521(j).  As the law is dispositive of the Veteran's claim for 
nonservice-connected pension benefits, the claim must be denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).
ORDER

A 60 percent rating for the Veteran's lower back disability is 
granted, subject to the laws and regulations governing the award 
of monetary benefits. 

The claim for entitlement to an effective date earlier than June 
16, 2000, for the grant of service connection for a lower back 
disability, is denied.

The claim for eligibility for nonservice-connected pension 
benefits is denied.


REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

The Veteran has been assigned a 60 percent rating for his low 
back disability by this decision and he therefore meets the 
requisite disability rating for a schedular TDIU to be assigned.  
See 38 C.F.R. § 4.16(a).  Additionally, the Veteran has 
maintained that he is unable to work as a result of his lower 
back disability, as he filed a claim for TDIU that was received 
in June 2009. 

As such, the TDIU aspect of the Veteran's claims must be remanded 
for further development.



Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim for a 
TDIU.
 
2.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


